DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim 1 recites “ a restricting valve provided upstream and downstream… the restricting valve…”.  The claim appears to be referring both to a device having one restricting valve and one each in the upstream and downstream directions (see instant figure 2, items 46 and 47). In [0014] of the instant specification, the valve is defined as one of a shut-off valve 45, an inlet-side pressure regulating valve 46, an outlet-side pressure regulating valve 47, and further describes a preferred embodiment wherein there are two valves, 46 and 47, one in each of the upstream and downstream direction, and a shut-off valve ([0023]). In considering the claim and specification, it appears as though applicant does mean to have multiple valves, one in each of the upstream and downstream directions and a shut-off valve given the intentional addition of that language to distinguish it from the broad language in [0014]. The claim will be interpreted as comprising to valves for purposes of examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katano et al (9,711,812).
Katano et al disclose a fuel cell and piping unit for a cathode gas supply passage, wherein the cathode gas supply passage includes an upstream supply valve and a downstream cathode exhaust valve, and a bypass valve (see claim 1, column 8, lines 33-60, column 9, lines 1-55). The fuel cell further comprises controller (instant load control unit) to control the opening/ closing of the valve to regulate the flow of the cathode gas based upon reading from the voltage sensor 80 to regulate the output (current) of the fuel cell (and thus requires means to measure the output; column 37, lines 1-43). The fuel cell comprises a plurality of stacked cells, and the oxidant gas is supplied to the cells via a manifold (column 12, lines 51-67; instant claim 5). 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to fairly teach or suggest to one of ordinary skill in the art to prepare a fuel cell comprises the components as claimed, wherein the fuel cell further comprises a secondary battery and load wire as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722